876 F.2d 104
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.FIVE M COAL CORPORATION d/b/a Two M, Six S Coal Corporation,and Fern Coal Corporation, Respondents.
No. 89-5483.
United States Court of Appeals, Sixth Circuit.
June 9, 1989.
SUPPLEMENTAL JUDGMENT ENFORCING A SUPPLEMENTAL ORDER OF THENATIONAL LABOR RELATIONS BOARD

1
Before RALPH B. GUY Jr. and RYAN, Circuit Judges, DAVID D. DOWD, District Judge*.


2
This Court having on April 22, 1987, entered its judgment enforcing in full the backpay provision of the Order of the National Labor Relations Board, the Board, on October 21, 1988, issued its Supplemental Decision and Order fixing the amount of backpay due the discriminatees and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amount of backpay due:


3
IT IS HEREBY ORDERED AND ADJUDGED by the Court that Respondents, Five M Coal Corporation d/b/a Two M, Six S Coal Corporation, and Fern Coal Corporation, Phelps, Kentucky, their officers, agents, successors, and assigns, shall make whole the discriminatees named below, by paying them the amounts following their names, plus interest accrued to the date of payment as prescribed in New Horizons for the Retarded,1 minus tax withholdings required by Federal and state laws:


4
John Barnes        $1463.02
James Bevins        1463.02
Charles Casey       1463.02
Miles Casey         1463.02
Elster Epling       1463.02
Gary Epling         1463.02
Billie Farmer       1463.02
Danny Griffith      1463.02
Jimmy Griffith      1463.02
Ricky Helton        1463.02
Vincent Henderson   1463.02
Steve McClanahan    1463.02
Vertrue Meadows     1463.02
Benny Shortridge    1463.02
Harvey Smith        1463.02
Tyrone Smith        1463.02
Verlin Smith        1463.02
Harold Stevenson    1463.02



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation


1
 283 NLRB No. 181 (May 28, 1987).  Interest on and after January 1, 1987, will be computed at the "short-term Federal rate" for the underpayment of taxes as set out in the 1986 amendment to 26 U.S.C. Sec. 6621.  Interest on amounts accrued prior to January 1, 1987 (the effective date of the amendment to 26 U.S.C. Sec. 6621), shall be computed in accordance with Florida Steel Corp., 231 NLRB 651 (1977)